DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, amended claims 1-9 in the reply filed on 8/12/22 is acknowledged.
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  the limitations “ a median particle size D50 of 10-20µm” in line 4, “particle size D50 of 1-20µm” in line 5, and “a diameter of 0.1-10m, and the expansion segment has a diameter of 0.1-20m” in lines 18-19 include drafting errors.  For the purpose of this Office Action, the limitations have been interpreted as  “a median particle size D50 of 10-20 µm”, “particle size D50 of 1-20 µm”, and “a diameter of 0.1-10 m, and the expansion segment has a diameter of 0.1-20 m”, respectively.  Appropriate correction is required.
4.	Claim 5 is objected to because of the following informalities:  the limitation “the fluidized bed reactor is 1-10cm/s, in the first calcination, the airflow velocity of the fluidized bed reactor is 5-15cm/s; and in the second calcination, the airflow velocity of the fluidized bed reactor is 10-20cm/s” in lines 2-4 includes drafting errors.  For the purpose of this Office Action, the limitation has been interpreted as “the fluidized bed reactor is 1-10 cm/s, in the first calcination, the airflow velocity of the fluidized bed reactor is 5-15 cm/s; and in the second calcination, the airflow velocity of the fluidized bed reactor is 10-20 cm/s”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites the limitation "the resultant mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a resultant mixture".
8.	Claim 1 recites the limitation "the product" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a product".
9.	Claims 2-9 are rejected as depending from claim 1.
10.	Claim 2 recites the limitations "the temperature" in line 1 and “the duration” in line 2.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as  "a temperature"  and “a duration”, respectively.
11.	Claim 4 recites the limitation "the mole ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a mole ratio".
12.	Claim 5 recites the limitation "the airflow velocity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "an airflow velocity".
13.	Claim 6 recites the limitations "the temperature" in line 1 and “the duration” in line 2.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as  "a temperature"  and “a duration”, respectively.
14.	Claim 7 recites the limitations "the temperature" in line 1 and “the duration” in line 2.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as  "a temperature"  and “a duration”, respectively.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garella et al. (US 2017/0253494) as cited in IDS dated 6/19/20 in view of Zhang et al. (CN205073985(U)) as cited in IDS dated 6/19/20 with citations from machine translation provided with this  Office Action.
Regarding claim 1 Garella discloses a method for producing lithium transition metal oxide(abstract), comprising: A) mixing a lithium salt and a precursor, and adding a resultant mixture into a reactor for precalcination ([0023]-[0024], [0087]-[0088]); the precursor has a median particle size D50 of 1-20 µm (30 to 20 µm [0033]), and the precursor is one or more selected from the group consisting of transition metal oxyhydroxide, transition metal hydroxide and transition metal carbonate ([0023], [0087]); but does not explicitly disclose the lithium salt has a median particle size D50  of 10-20 µm.
It would have been obvious to one of ordinary skill in the art to modify the lithium salt of Garella with the lithium salt has a median particle size D50  of 10-20 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing with claim 1, Garella discloses B) adding a product obtained from the precalcination into a fluidized bed reactor([0025]), subjecting to a first calcination and a second calcination successively to obtain the lithium transition metal oxide([0088]-[0089]); and raw material for preparing the lithium transition metal oxide further includes a main-group metal compound containing oxygen, which is added after the addition of the lithium salt and the precursor in the precalcination, the first calcination or the second calcination(chemically inert material [0072]-[0073], [0087]); and the average diameter of chemically inert material is preferably significantly smaller than the average diameter of the precursor ([0074]) but does not explicitly disclose  the main-group metal compound containing oxygen has an average particle size of 10- 100 nm.
It would have been obvious to one of ordinary skill in the art to modify the main-group metal compound containing oxygen of Garella with  the main-group metal compound containing oxygen has an average particle size of 10- 100 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing with claim 1, Garella discloses  an entirely-surrounded heating unit is provided outside the fluidized bed reactor([0085]); but does not explicitly disclose an expansion segment is provided in the upper part of the fluidized bed reactor; and the fluidized bed reactor has a diameter of 0.1-10 m, and the expansion segment has a diameter of 0.1-20 m.
Zhang teaches a fluidized bed reactor (abstract).  Zhang teaches an expansion segment is provided in the upper part of the fluidized bed reactor(see upper part of casing 1 in Fig. 1); a fluidized bed reactor with scientific design, reasonable structure, convenient production, good mixing effect and high production efficiency ([0007]) but does not explicitly disclose  the fluidized bed reactor has a diameter of 0.1-10 m, and the expansion segment has a diameter of 0.1-20 m.
It would have been obvious to one of ordinary skill in the art to modify  the fluidized bed reactor of Garella,  with an expansion segment is provided in the upper part of the fluidized bed reactor as taught by Zhang and the fluidized bed reactor has a diameter of 0.1-10 m, and the expansion segment has a diameter of 0.1-20 m, in order to provide good mixing effect and high production efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, modified Garella discloses all of the claim limitations as set forth above. Modified Garella discloses a temperature of the mixing can be performed in the range of from zero to 100°C (Garella [0036]),  a duration of the precalcination is 1-10h (Garella, 4 hours [0088]) but does not explicitly disclose a temperature of the precalcination is 50-150°C.
It would have been obvious to one of ordinary skill in the art to modify the method of modified Garella with a temperature of the precalcination is 50-150°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 3, modified Garella discloses all of the claim limitations as set forth above. Modified Garella further discloses the metal of the main-group metal compound containing oxygen is one or more selected from the group consisting of aluminum, and zirconium (Garella [0073]).
Regarding claim 4, modified Garella discloses all of the claim limitations as set forth above. Modified Garella further discloses a mole ratio of the amount of the lithium salt, the precursor and the main-group metal compound containing oxygen is (1.01- 1.10) : 1 : (0.001-0.01)(Garella [0087]).
Regarding claim 5, modified Garella discloses all of the claim limitations as set forth above. Modified Garella discloses  the gas inlet may have a superficial gas velocity in the range of from 5 to 50 cm/s (Garella [0063]), the superficial gas velocity in the fluidized bed changes with every stage due to the different temperatures of the stages in the steps (b) and (c)(Garella [0064]). Modified Garella discloses the volumetric gas flow rate and the reactor diameter are then selected in a way that the superficial gas velocity is neither below the minimum fluidization velocity too low nor the above the terminal velocity (Garella [0064]) but does not explicitly disclose in the precalcination, an airflow velocity of the fluidized bed reactor is 1-10 cm/s,
in the first calcination, the airflow velocity of the fluidized bed reactor is 5-15 cm/s; and in the second calcination, the airflow velocity of the fluidized bed reactor is 10-20 cm/s.
It would have been obvious to one of ordinary skill in the art to provide in the method of modified Garella,  in the precalcination, the airflow velocity of the fluidized bed reactor is 1-10 cm/s, in the first calcination, the airflow velocity of the fluidized bed reactor is 5-15 cm/s; and in the second calcination, the airflow velocity of the fluidized bed reactor is 10-20 cm/s in order to balance a minimum fluidization velocity and a terminal velocity,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 6, modified Garella discloses all of the claim limitations as set forth above. Modified Garella further discloses  a temperature of the first calcination is 150-800°C (Garella, 675°C  [0088]), and a duration of the first calcination is 2-10h (Garella, 6 hours [0088]).
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 7, modified Garella discloses all of the claim limitations as set forth above. Modified Garella further discloses  a temperature of the second calcination is 500-1000° C (Garella, 780°C [0089]), and a duration of the second calcination is 5-20h(Garella, 6 hours [0089]).
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
19.	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garella et al. (US 2017/0253494) as cited in IDS dated 6/19/20 in view of Zhang et al. (CN205073985(U)) as cited in IDS dated 6/19/20 with citations from machine translation provided with this  Office Action as applied to claim 1 above, in view of Donghui et al. (CN101804314(A)) as cited in IDS dated 6/19/20 with citations from machine translation provided with this Office Action.
Regarding claim 8, modified Garella discloses all of the claim limitations as set forth above. Modified Garella discloses the shape of the bottom sealing head of the fluidized bed reactor is spherical, ellipsoidal, circular or conical(Zhang, Fig. 1); an air intake port is provided above the bottom sealing head(Zhang, gas inlet 11, Fig. 1); and an air outlet tube (Zhang, gas outlet 14, Fig. 1) and a cyclone separator are provided at the top of the fluidized bed reactor(Zhang, cyclone separator 4, Fig. 1), and the exit of the air outlet tube is connected to the cyclone separator(Zhang, Fig. 1) but does not explicitly disclose the opening of the air intake port is towards the bottom sealing head of the fluidized bed reactor.
Donghui teaches a fluidized bed reactor (abstract).  Donghui teaches the reactor has the advantages of reasonable structure, uniform bed layer temperature, reduced bed layer pressure, high efficiency for heat transfer and mass transfer and strong reaction capability (abstract).  Donghui teaches the opening of the air intake port (raw material gas inlet pipe 12, Fig. 1) is towards the bottom sealing head (conical bottom 3, Fig. 1) of the fluidized bed reactor(Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify  the method of modified Garella,   with the opening of the air intake port is towards the bottom sealing head of the fluidized bed reactor as taught by Donghui, in order to provide advantages such as high efficiency for heat transfer and mass transfer and strong reaction capability.
Regarding claim 9, modified Garella discloses all of the claim limitations as set forth above. Modified Garella  further discloses a lining is provided inside the fluidized bed reactor, and the lining is a ceramic lining(Garella [0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724